Citation Nr: 0429642	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  00- 13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a liver 
disorder.

2.  Entitlement to service connection for a skin 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  From March 1967 to March 1968, he had 
service in the Republic of Vietnam.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003, at which time it was 
remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, confirmed 
and continued its denial of entitlement to service 
connection for a liver disorder and for a skin disorder.  
Thereafter, the case was returned to the Board for 
further appellate action.

In his Notice of Disagreement, received in May 2000, the 
veteran raised contentions to the effect that service 
connection was warranted for diabetes mellitus, primarily 
as a result of his exposure to Agent Orange in Vietnam.  
That claim has not been certified to the Board on appeal 
nor has it otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over 
that claim and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2004).  However, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Liver disability was first manifested many years 
after the veteran's discharge from service; it is not 
related to the veteran's active military service.

2.  Skin disability was first manifested many years after 
the veteran's discharge from service; it is not related 
to the veteran's active military service.

3.  Neither the veteran's liver disorder nor his skin 
disorder is related to his exposure to herbicides in 
Vietnam.  


CONCLUSIONS OF LAW

1.  A liver disorder is not the result of disease or 
injury incurred in or aggravated by active military 
service; cirrhosis of the liver may not be presumed to 
have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).

2.  A skin disorder is not the result of disease or 
injury incurred in or aggravated by active military 
service; a skin disorder may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Inform and Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  That law 
redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has 
been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence 
in his possession that pertains to any of his claims, 
i.e., something to the effect that he should give the VA 
everything he has pertaining to his claims.  The VCAA 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2004)).  

By virtue of information contained in letters, dated in 
May 1999, December 2002 and November 2003, the VA 
informed the veteran of the information and evidence 
needed to substantiate and complete a claim for VA 
benefits.  

It was noted that in order to support his claim for 
service-connected compensation benefits, the evidence had 
to show three things:

1.  That the veteran had an injury in 
military service or a disease that 
began in or was made worse during 
military service, or that there was 
an event in service which caused the 
injury or disease;

2.  That he had a current physical or 
mental disability; and

3.  That there was a relationship 
between his current disability and an 
injury, disease, or event in military 
service.

It was noted that under certain circumstances, specific 
disabilities could be presumed to have been caused by 
service, even if there was no evidence proving so in his 
case.  

The veteran was notified that any or all of the following 
evidence could be useful in deciding his claims of 
entitlement to service connection for disorders of the 
liver and skin:

1.  The dates of medical treatment 
during service and the name and exact 
location of the dispensary, hospital, 
or other facility where the veteran 
received such treatment, as well as 
his rank and organization at the time 
of the treatment; 

2.  Statements from persons who knew 
him in service and had personal 
knowledge of any disability he may 
have had on active duty; 

3.  Records and statements from 
service medical personnel;

4.  Employment physical examinations;

5.  Medical evidence from hospitals, 
clinics, and private physicians who 
had treated him, especially after his 
separation from service; 

6.  Pharmacy prescription records; 
and

7.  Insurance reports.

The VA noted that it needed to obtain records of 
treatment for the veteran's liver and skin disorder and 
that it would request records held by Federal agencies, 
such as medical records held by the military, at VA 
hospitals, or by the Social Security Administration.  The 
VA also noted that it would also make reasonable efforts 
help the veteran try to get relevant evidence not held by 
Federal agencies, such as private medical records, 
employment records, or records from state or local 
government agencies.  The VA notified the veteran that it 
was his responsibility to give the VA enough information 
about his records so that it could obtain them from the 
person or agency that had them.  

The veteran was notified that if he wished the VA to 
obtain non-VA medical records, he would have to give VA 
the authority to do so by completing and signing VA Form 
21-4142.  The VA stated that the veteran had to give it 
the name and address of the person, agency, or company 
who had the records and the time frame covered by the 
records.  The VA reported that it would notify the 
veteran if the holder of the records declined to provide 
them or asked for a fee to provide them.  The RO noted, 
however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which was not in 
the possession of a Federal department or agency.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  The VA also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Finally, the VA noted that it would further assist the 
veteran by providing a medical examination or getting a 
medical opinion if it decided it was necessary to make a 
decision in his claim.  The VA noted that if the veteran 
had had an Agent Orange Protocol Examination, he should 
tell the VA where such examination was performed. 

In November 2003, the VA noted that it had the following 
evidence on file:  The Board of Veterans' Appeals Remand, 
dated in July 2003 and statements from C. R. M., D. E. 
A., and P. M., each dated in May 2003.

In addition to the letters, dated in May 1999, December 
2002 and November 2003, the veteran was provided with 
copies of the Board's July 2003 remand; the Statement of 
the Case (SOC), issued in May 2000, and Supplemental 
Statements of the Case (SSOCs), issued in June 2000 and 
in February and June 2004.  They further notified the 
veteran and his representative of the evidence necessary 
to substantiate his claims of entitlement to service 
connection for disorders of the liver and skin.  Indeed, 
the SSOC issued in February 2004 set forth the relevant 
text of 38 C.F.R. § 3.159.  The SOC and the SSOCs also 
identified additional evidence that it had received:  

1.  The veteran's service medical 
records;

2.  A report from Dr. T. A. S., dated 
in June 1999; 

3.  Reports from Dr. R. J. L., dated 
in November 1998 and May 1999; 

4.  An extract (DA Form 20) from the 
veteran's military personnel records; 

5.  The report of a VA examination, 
performed in December 2003;

6.  Reports from the VA Medical 
Center (MC) in Ann Arbor, Michigan, 
reflecting the veteran's treatment 
from July 1999 to February 2003; 

7.  Reports from the VAMC in Battle 
Creek, Michigan, reflecting the 
veteran's treatment from March 1999 
to June 1999; 

8.  A report from Dr. T. S., dated in 
June 1999; 

9.  Reports from Dr. R. J. L., dated 
from November 1998 to May 1999;

10.  A copy of an article from the 
internet, printed in May 2000

11.  Reports from A. C., D.O, dated 
in February and March 1999;

12.  A report from H. C., M.D., dated 
in March 1999;

13.  Reports from Metropolitan 
Hospital, dated in March 1999; and 

14.  The report of an Agent Orange 
protocol examination performed at the 
Battle Creek VAMC in March 1999.

After reviewing the record, the Board finds that the VA 
has met its duty to assist the veteran in the development 
of evidence to support the claim.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which 
could be used to support the issues of entitlement to 
service connection for disorders of the liver and skin.  
As such, there is no reasonable possibility that further 
development would lead to any additional relevant 
evidence with respect to those issues or otherwise be 
helpful in light of the current record.  Therefore, 
further development is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the 
development of his claim.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

As noted above, in determining whether service connection 
is warranted for a particular disability, there must be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, 
such as cirrhosis of the liver, to a degree of 10 percent 
or more within one year from separation from service, 
such diseases may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Unless there is affirmative evidence to the contrary, a 
veteran, who served in Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975, 
will be presumed to have been exposed to herbicides, such 
as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  Certain diseases are presumed to have been 
incurred in service for herbicide exposed veterans.  Such 
diseases consist of chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  

A presumption of service connection for a particular 
disability based on exposure to Agent Orange does not 
attach, unless specifically so determined by the 
Secretary of the VA.  See 59 Fed. Reg. 341 (1994); 61 
Fed. Reg. 41,442 (1996); 64 Fed. Reg. 59,232 (Nov. 2, 
1999); and 67 Fed. Reg. 42,600 (June 24, 2002).  That 
fact, however, does not preclude the veteran from showing 
a direct link between the disability in question and 
service.  Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The veteran's service medical records are completely 
negative of any complaints or clinical findings of a 
chronic liver or skin disorder.  Although the veteran was 
treated for ringworm in July 1967, there is simply no 
evidence to show that such disorder resulted in chronic 
skin disability.  Indeed, the report of the veteran's 
service separation examination shows that he responded in 
the negative when asked if he then had, or had ever had, 
skin disease.  Moreover, that report shows that on 
examination, his skin was normal.

The initial manifestations of a liver disorder and of a 
skin disorder were first clinically reported by R. J. L., 
M.D., in November 1998.  The primary diagnoses were 
cirrhosis of the liver and dermatitis; however, there is 
no competent evidence that either disability is in any 
way related to the veteran's military service.  Indeed, 
the report of the Agent Orange Protocol examination, 
performed by the VA in March 1999, and the report of the 
VA examination performed in December 2003 do not show a 
nexus between either of those disabilities and any event 
in service.  In fact the VA examiner specifically opined 
that neither was attributable to the veteran's period of 
service or to the in-service herbicide exposure he is 
presumed to have experienced.

The primary thrust of the veteran's contentions is that 
his liver disorder and skin disorder are the result of 
his exposure to Agent Orange.  By virtue of his service 
in Vietnam, he is presumed to have been exposed to such 
substance.  There is no affirmative evidence to the 
contrary; and therefore, such exposure is conceded.

Despite the veteran's assertions, the record does not 
show a relationship between his exposure to Agent Orange 
many years ago and the development of his liver disorder 
or skin disorder.  By the applicable VA law and 
regulations, neither of the conditions diagnosed in the 
veteran's case is presumed to be the result of such 
exposure.  In this regard, the most recent VA examiner 
noted specifically that the veteran's did not have 
chloracne.  In fact, he concluded that neither the 
veteran's liver disorder nor the veteran's skin disorder 
was related to herbicide exposure.  Absent any competent 
evidence to the contrary, service connection is not 
warranted.  

In arriving at these decisions, the Board notes that the 
only reports of a relationship between military service 
and the veteran's liver disorder and skin disorder come 
from the veteran.  As a layman, however, he is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, without more, 
his reports cannot be considered competent evidence.  The 
preponderance of the evidence is against his claims.


ORDER

Entitlement to service connection for liver disability is 
denied.

Entitlement to service connection for skin disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



